                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

KENNETH STALEY,

                       Plaintiff,                      Case No. 1:20-cv-82

v.                                                     Honorable Janet T. Neff

UNKNOWN CULLIMORE,

                       Defendant.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.     Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events
about which he complains occurred at that facility. Plaintiff sues ICF Corrections Officer

Unknown Cullimore.

                    Plaintiff alleges that, on October 18, 2019, Defendant Cullimore passed by

Plaintiff’s cell several times but refused to give Plaintiff his “quartermaster.”1 After Plaintiff had

asked several times when he would receive his quartermaster, Defendant Cullimore responded,

“You don’t have shit com[ing] from me.” (Compl., ECF No. 1, PageID.3.) Plaintiff stated that

others had received their supplies, and Defendant Cullimore was preventing Plaintiff from staying

clean. Plaintiff alleges that Defendant Cullimore responded, “that’s what happens when you

assault female sergeants.”2 (Id.) Plaintiff denied Defendant Cullimore’s accusation; he explained

that he never touched the female sergeant. Plaintiff does not indicate when he next received clean

laundry.

                    Plaintiff alleges that Defendant Cullimore’s conduct violated his First and Eighth

Amendment rights. For relief, Plaintiff seeks $45,000 and a JPS player with $500 in a media

account. He also seeks to be waived into security level IV.

II.        Failure to state a claim

                    A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory


1
 Plaintiff apparently intends to state that he did not receive the item he was supposed to receive from the quartermaster.
The complaint indicates that Plaintiff did not receive clean laundry.
2
    Minor typographical errors have been corrected to improve readability.

                                                            2
statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ.

P. 8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      First Amendment

                Plaintiff alleges that Defendant Cullimore violated his First Amendment rights.

Although Plaintiff does not specifically reference the grounds for a First Amendment claim, his

allegations might be construed as attempting to state a claim of retaliation.



                                                   3
               Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was

engaged in protected conduct; (2) an adverse action was taken against him that would deter a

person of ordinary firmness from engaging in that conduct; and (3) the adverse action was

motivated, at least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to

prove that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               Plaintiff’s claim utterly fails at the first step because he has not alleged engaging in

protected conduct. According to Plaintiff’s allegations, Defendant Cullimore explained that he

refused to provide Plaintiff clean laundry because Plaintiff assaulted a female sergeant. However,

assault is not protected First Amendment activity, and Plaintiff does not allege that he engaged in

any protected conduct that could have logically motivated Defendant Cullimore’s refusals to

provide the clean laundry. Consequently, Plaintiff has failed to sufficiently allege retaliation.

Accordingly, the Court will dismiss Plaintiff’s First Amendment retaliation claim.

IV.       Eighth Amendment

               Plaintiff further alleges that Defendant Cullimore violated his Eighth Amendment

rights.

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)
                                                  4
(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

                Allegations about temporary inconveniences, e.g., being deprived of a lower bunk,

subjected to a flooded cell, or deprived of a working toilet, do not demonstrate that the conditions

fell beneath the minimal civilized measure of life’s necessities as measured by a contemporary

standard of decency. Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001); see also

J.P. v. Taft, 439 F. Supp. 2d 793, 811 (S.D. Ohio 2006) (“[M]inor inconveniences resulting from

the difficulties in administering a large detention facility do not give rise to a constitutional claim.”

(internal citation omitted)). But see Flanory v. Bonn, 604 F.3d 249, 255-56 (6th Cir. 2010)

(holding that allegations that an inmate was deprived of toothpaste for 337 days and experienced

dental health problems did not constitute a temporary inconvenience and were sufficient to state

an Eighth Amendment claim).

                The one-time denial of Plaintiff’s request for clean laundry is not sufficient, by

itself, to state a claim under the Eighth Amendment. See e.g., Metcalf v. Veita, No. 97-1691, 1998

WL 476254, at *1-2 (6th Cir. Aug. 3, 1998) (holding an eight-day denial of clean laundry, trash

removal, or a shower is not serious enough to offend contemporary standards of decency).

Accordingly, the Court will dismiss Plaintiff’s Eighth Amendment claim.




                                                   5
                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under

28 U.S.C. §§ 1915(e)(2) and 1915A, and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). The Court does

not certify that an appeal would not be in good faith.

               Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    March 3, 2020                               /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                  6
